IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-15-00342-CR

                             IN RE EDWARD S. HODGES, III


                                       Original Proceeding



                                              ORDER


        The State’s Motion for Extension of Time to File State’s Response is granted. The

State’s response is due December 7, 2015.1

                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed December 3, 2015




1The State requested an extension to December 7, 2016. The Court is unsure of whether the stated month
or whether the stated year is incorrect. If the State was intending to request an extension until January 7,
2016, it may, if necessary, request another extension to that date.